Citation Nr: 1620736	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  08-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) on a schedular basis.

2.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO continued the separate 10 percent disability ratings for the Veteran's service-connected right and left great toe hallux valgus and degenerative changes of the lumbar spine .  The RO in Anchorage, Alaska currently has jurisdiction over the Veteran's claim.

In May 2009, the Veteran withdrew his request for a hearing before a Veterans Law Judge prior to the hearing and did not request that it be rescheduled. 

This matter was previously before the Board in August 2011, at which time it was remanded for further development.  At that time, the Board adjudicated all other issues on appeal.  The TDIU matter is now returned to the Board.

In its August 2011 decision, the Board found the Veteran's TDIU claim was reasonably raised by the record in August 2006 and March 2009 VA examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND section and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The combined disability rating for the Veteran's service-connected disorders is 30 percent; he does not meet the schedular criteria for TDIU.

2.  There is competent evidence of record that the Veteran's service-connected disorders render him unemployable, which warrants referral of his claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

2.  The criteria for referral to the Director of Compensation Service for extraschedular consideration of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(b)  (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in January 2013.  The claim was readjudicated in a June 2013 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

A.  Schedular basis

In this case, the Veteran is service-connected for right great toe hallux valgus, rated 10 percent disabling; left great toe hallux valgus, rated 10 percent disabling; and degenerative changes of the lumbar spine, rated 10 percent disabling.  The combined service-connected disability rating is 30 percent.  38 C.F.R. § 4.25 (2015).  Even considering combinations based on the bilateral factor, the Veteran clearly does not meet the percentage criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  38 C.F.R. §§ 4.26 (2015).  

In light of the above, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.102.


B.  Extraschedular basis

In considering whether TDIU pursuant to 38 C.F.R. § 4.16(b) may be granted, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In an August 2006 VA examination report, the examiner noted the Veteran was not working and reported he last worked in 1997 as a car salesman.  

In a March 2009 VA examination report, the Veteran's usual occupation was noted as car salesman and service food work.  He indicated that he had not worked for the past 2 to 5 years because of "medical reasons."

In a December 2012 VA examination report, the examiner noted the Veteran's right hallux valgus would prevent the Veteran from obtaining substantial physical employment.  It was noted the right hallux valgus disability would not prevent the Veteran from obtaining substantial sedentary employment.  The rationale was that the Veteran has limited standing and walking with pain in the right foot and the lack of movement in the right great toe.  It was further noted, that he is able to perform most aspects of sedentary labor duties such as answering the phone, typing, computer work, filing or greeting customers.  It was noted the Veteran was currently doing those duties at the VA domiciliary.  Regarding the left foot disability, the examiner opined that the Veteran's left foot hallux valgus does not preclude him from retaining substantial physical or sedentary employment.  The left foot disability was noted  to minimally impact his ability to perform physical labor duties.  Regarding the lumbar spine disability, the examiner opined that the disability would prevent the Veteran from obtaining substantial physical employment.  The examiner found the lumbar spine disability would not prevent the Veteran from obtaining substantial sedentary employment. 

In a March 2013 VA examination report, the examiner noted the Veteran's thoracolumbar spine condition does impact his ability to perform physical labor duties such as walking, standing, lifting, carrying, pushing, pulling, shoveling, squatting, bending, or stooping.  It was noted he is able to perform all aspects of sedentary labor.  

The medical evidence establishes that the Veteran's service-connected orthopedic disorders prevent him from maintaining substantially gainful physical employment.  Although the evidence suggests that he is capable of sedentary employment, it appears from the record that his work history does not involve sedentary employment.  Moreover, the fact that the Veteran has been employed by a VA domiciliary in sedentary capacity does not necessarily establish that he is capable of maintaining substantially gainful employment, as domiciliary positions are typically in a sheltered work environment. 

In this case, the Board finds the determinations by the VA examiners are plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation because of service-connected disability.  Accordingly, the Board finds that the criteria for referral of the claim for extraschedular consideration of a TDIU rating have been met.  To this extent, the claim is granted. 

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Consequently, this matter requires additional VA action.








ORDER

Entitlement to a TDIU on a schedular basis is denied.

The Board having identified plausible evidence in the record that the Veteran is unable to secure and follow a gainful occupation, referral of the claim for a TDIU rating to the Director of Compensation Service for consideration on an extraschedular basis is granted. 



REMAND

As already explained, although the Board may determine whether referral for extraschedular consideration is warranted, the Board may not assign an extraschedular evaluation in the first instance.  Consequently, the Board will remand the case for the AOJ to refer the matter to the Director of Compensation Service for consideration of assignment of an extraschedular evaluation. 

 Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ shall refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

2.  The AOJ should then prepare a new rating decision and readjudicate the issue of entitlement to a TDIU on an extraschedular basis. 

If the benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

Thereafter, if appropriate, return the case to the Board.  The Veteran need take no action until he is so informed.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this appeal as a result of this action.

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


